Case 2:20-cv-02783-PSG-JEM Document 34 Filed 04/20/20 Page 1 of 3 Page ID #:2143

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-2783 PSG (JEMx)                                        Date   April 20, 2020
 Title          Postmates Inc. v. 10,356 Individuals




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order to show cause re: improper joinder and discretionary
                                      dismissal

       Before the Court is a First Amended Complaint (“FAC”) filed by Plaintiff Postmates Inc.
(“Plaintiff”) against Defendants, 10,356 Individuals (“Defendants”). See First Amended
Complaint, Dkt. # 7 (“FAC”). After reviewing the complaint, the Court is not convinced that
joinder is proper, and requests further briefing on whether it should entertain this action for
declaratory relief.

        Defendants are 10,356 individuals “who allege that they executed the Fleet Agreement,
that their claims fall within the scope of the Mutual Arbitration Provision, and that they used
Postmates’ platform to identify delivery opportunities and make deliveries in California.” See
id. ¶ 19. The names of these Individuals are listed in an exhibit attached to the complaint. See
id., Ex. A. Plaintiff asserts that Defendants’ firm, Keller Lenkner, filed 10,356 individual
arbitration demands on behalf of each Defendant, and argues that some did not accept the Fleet
Agreement or make deliveries using Postmates’ platform. See id. ¶¶ 8, 61–62; see also
Declaration of Theane Evangelis, Dkt. # 17-4 (“Evangelis Decl.”), ¶ 46. Each Defendant’s
arbitration demand alleges various worker misclassification claims and violations of California
wage and hour laws, and “some” of the demands include claims under the Fair Labor Standards
Act, 29 U.S.C. §§ 206, 207. See FAC ¶¶ 64–65; Evangelis Decl. ¶ 46. Plaintiff seeks
declaratory and injunctive relief against Defendants that Postmates “cannot be compelled to
arbitration” by Defendants, and that California Senate Bill 707 is unconstitutional and
preempted. See FAC ¶¶ 77–114.

      Though Plaintiff joins 10,356 Individuals in this action, the FAC does not contain a
statement asserting that they are properly joined pursuant to Federal Rule of Civil Procedure 20.
For multiple defendants to be properly joined in one action under Rule 20, a plaintiff must
demonstrate “any right to relief is asserted against them jointly, severally, or in the alternative

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                 Page 1 of 3
Case 2:20-cv-02783-PSG-JEM Document 34 Filed 04/20/20 Page 2 of 3 Page ID #:2144

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.    CV 20-2783 PSG (JEMx)                                 Date   April 20, 2020
    Title       Postmates Inc. v. 10,356 Individuals

with respect to or arising out of the same transaction, occurrence, or series of transactions or
occurrences” and a question of law or fact common to all of them will arise in the action. The
claims against each defendant must “aris[e] out of the same transaction, occurrence, or series of
transactions or occurrences,” which some courts have compared to the “logical relationship” test
of Rule 13(a) for compulsory counterclaims. See In re EMC Corp., 677 F.3d 1351, 1358 (Fed.
Cir. 2012); Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980).
Where the actions of the defendants are factually divergent and independent, the permissive
joinder standard may not by satisfied. See, e.g., Saval v. BL Ltd., 710 F.2d 1027, 1031–32 (4th
Cir. 1983) (suit for breach of warranty against automobile dealer brought by multiple plaintiffs
did not arise out of same transaction since cars were purchased at different times and had
different service histories); AF Holdings, LLC v. Does 1-1058, 752 F.3d 990, 998–99 (D.C. Cir.
2014) (“Simply committing the same type of violation in the same way does not link defendants
together for the purposes of joinder.”) (internal quotes omitted). If the Court determines that
parties are misjoined, the Court may, at any time, add or drop a party, or sever any claim against
a party. Fed. R. Civ. P. 21. Where defendants have been misjoined, the Court may generally
dismiss without prejudice all but the first named defendant. See Coughlin v. Rogers, 130 F.3d
1348, 1351 (9th Cir. 1997); Townsend v. Nat’l Arbitration Forum, No. CV 09-9325-VBK
(RNBx), 2012 WL 12736, at *11 (C.D. Cal. Jan. 4, 2012) (citing to Coughlin for the proposition
that the court may dismiss without prejudice all but the first named defendant if the test for
permissive joinder of defendants is not satisfied).

       Here, while Plaintiff asserts that each Defendant brought an arbitration demand against
Plaintiff alleging similar wage and hour violations, Plaintiff has not identified a common factual
nucleus or common series of transactions to justify joining these Defendants in this single action,
who appear to have independent claims.1

       Second, under the Declaratory Judgment Act, which Plaintiff invokes in its request for a
declaratory judgment, “[i]n a case of actual controversy within its jurisdiction . . . any court of
the United States . . . may declare the rights and other legal relations of any interested party

1
  Postmates complains that, in response to the recent wave of U.S. Supreme Court decisions
(prompted by the employer-side bar) affirming the enforceability of class action waivers, and
thus, in combination with Postmates’ contract, preventing Postmates’ employees from
proceeding by class action in court and in arbitration, claimants’ lawyers are “attempting to use
arbitration agreements to coerce settlements” by filing too many individual arbitration demands.
See FAC ¶ 40. Now, Postmates is seeking to obtain an injunction and declaration from this
Court, binding on 10,356 individual claimants in a single proceeding, preventing them from
proceeding to arbitration. The irony is not lost on this Court.

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                            Page 2 of 3
Case 2:20-cv-02783-PSG-JEM Document 34 Filed 04/20/20 Page 3 of 3 Page ID #:2145

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2783 PSG (JEMx)                                  Date   April 20, 2020
 Title          Postmates Inc. v. 10,356 Individuals

seeking such a declaration, whether or not further relief is or could be sought.” 28 U.S.C. §
2201(a) (emphasis added). To bring a claim for declaratory relief in this Court, Plaintiff must
therefore demonstrate that there is in fact an actual case or controversy sufficient to satisfy
Article III, and that the claim arises under federal law. See Franchise Tax Bd. Of Cal. v. Constr.
Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 19 (1983) (“Federal courts have regularly taken
original jurisdiction over declaratory judgment suits in which, if the declaratory judgment
defendant brought a coercive action to enforce its rights, that suit would necessarily present a
federal question.”). Such a dispute must be “definite and concrete, touching the legal relations
of parties having adverse legal interests,” be “real and substantial,” and “admi[t] of specific
relief through a decree of a conclusive character, as distinguished from an opinion advising what
the law would be upon a hypothetical state of facts.” MedImmune, Inc. v. Genentech, Inc., 549
U.S. 118, 127 (2007) (quoting Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227,
240–41 (1937)).

        The Act does not grant litigants an absolute right to a legal determination. See United
States v. Washington, 759 F.2d 1353, 1356 (9th Cir. 1985). Rather, the decision to grant
declaratory relief rests within a district court’s discretion. Id. In the Ninth Circuit, courts, when
considering whether to exercise jurisdiction, must evaluate if the action would: “(1) involve the
needless determination of state law issues; (2) encourage the filing of declaratory actions as a
means of forum shopping; (3) risk duplicative litigation; (4) resolve all aspects of the
controversy in a single proceeding; (5) serve a useful purpose in clarifying the legal relations at
issue; (6) permit one party to obtain an unjust res judicata advantage; (7) risk entangling federal
and state court systems; or (8) jeopardize the convenience of the parties.” Allstate Ins. Co. v.
Herron, 634 F.3d 1101, 1107 (9th Cir. 2011).

       The Court would like further briefing as to whether it should decline to entertain this suit
for declaratory relief. See, e.g., Varcak v. Envoy Mortg. LTD., No. 3:19-CV-00954-AC, 2019
WL 6887192, at *7 (D. Or. Nov. 22, 2019) (declining to exercise jurisdiction over declaratory
judgment action in part because “the court cannot determine issues that the parties have
contracted to have an arbitrator decide”).

       Accordingly, Plaintiff is ORDERED to show cause in writing by May 8, 2020, as to the
issues raised in this order. The response should not be more than ten pages in length.
Defendants may also file a response by that date of no longer than ten pages.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 3 of 3
